P.O. BOX 1230l\CAPITOL STATION, AUSTIN, tPXffirraUJ         ""*
                                      vTO'15 PM 5 i
                                                                                      ____**55.»nv>*'"
            STATE OF TEXAS s ',. §f./
                                 1=3                                      Z3£2£» PITNEV BOWES

            PENALTY FOR
                                                              02 1R
            PRIVATE USE                 Kg
                                                             0002003152         APR 16 2015
4/13/2015                               ^
                                        Q.U.   ^           :AMAIl£DFROM ^^^J^lQZ
HAYNES, KEITH DEWAYNE \*Tr. Ct.No..,:,„,.~~
On this day this Court has granted the trial court's request for an* extension of time
to file the s'upplemental^^^p^^g^gn^tal record-is due in this Court on
Wednesday, Julyp1|L^ED Fft0M QJSTlW OF                                    Abel Acosta, Clerk
              HARRIS COUNTY SHERIFF'S OFFICE
                              KEITH DEWAYNE HAYNES
                                                           ,#1354681
                Sheriff IpfnttM 7homQ5

                                                                            AM-Mii/^-Mfe